DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to the Amendment filed 08 November 2021.  Claims 10-19 are currently under consideration.  The Office acknowledges the amendments to claims 10-13, 18, and 19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “similar age and body weight” in line 12.  The term "similar" is a relative term which renders the claim indefinite.  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear how close in age/weight an individual must be to 
Claims 11-19 are rejected by virtue of their dependence upon claim 10.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al. (U.S. Pub. No. 2016/0100779 A1; hereinafter known as “Zhang”).
Regarding claim 10, Zhang discloses a non-invasive method for determining blood glucose level in a patient (Abstract) comprising: providing a system comprising a library of waveforms ([0005]; [0013]; [0017]; [0024]; [0032]; claim 2), a temperature sensor ([0014]; [0049]), and a pulse oximeter comprising a pulse wave sensor ([0013]; [0016]; [0021]; [0049]-[0050]); connecting the pulse oximeter and the temperature sensor to a patient who suffers from or is at risk of developing type I or type II diabetes ([0013]; [0048]-[0050]); collecting pulse wave data from the patient using the pulse wave 

Regarding claim 12, Zhang discloses analyzing the pulse wave data after stable waveforms have been detected, wherein a waveform is considered stable when at least 10 consecutive waveforms or contours vary in height, shape, and/or size by less than 5% ([0013]).
Regarding claim 13, Zhang discloses calculating the blood glucose level for the patient by calculating a first value by multiplying the dissipated heat and the body heat coefficient, calculating a second value by multiplying the blood flow by the blood flow coefficient, and adding the first value, the second value, and the oxygen saturation together ([0021]-[0029]).
Regarding claim 14, Zhang discloses placing the pulse wave sensor on a finger of the patient ([0013]; [0050]).
Regarding claim 15, Zhang discloses determining blood flow by analyzing pulse wave shape of the pulse wave data ([0013]).
Regarding claim 16, Zhang discloses that only the temperature sensor is used to calculate dissipated heat ([0004]; [0016]; [0019]).
Regarding claim 17, Zhang discloses that the temperature sensor is part of the pulse oximeter ([0014]).
Regarding claim 18, Zhang discloses measuring skin temperature of the patient and measuring room temperature with the temperature sensor ([0004]; [0016]; [0020]; [0049]; claim 1).
.

Response to Arguments
Applicant's arguments with respect to the priority claim have been fully considered but they are not persuasive.  Applicant asserts that the specification as filed makes reference to clinical guidelines of the WHO and incorporates this document by reference; thus, Applicant asserts, the parent application does provide adequate support for the limitation at issue.  The examiner disagrees.  The specification merely recites “[a]ccording to clinical guideline of the WHO, blood glucose level should be measured at least 4 times per day for a normal diabetes patient.”  This does not disclose taking insulin or carbohydrate.  Furthermore, this recitation would not reasonably be taken as making a specific reference to the document that Applicant has attached to this response.  No title or date is provided in the specification.  Neither “clinical” nor “guideline” is capitalized.  Incorporation by reference is ineffective where the reference document is not clearly identified, which is precisely the case here.  See also MPEP 608.01(p)(I) and 37 CFR 1.57(c).  Accordingly, the priority claim is still lacking, and the actual filing date of 19 February 2019 is still taken as the effective filing date of the present application.
Applicant's arguments with respect to the rejection of claim 10 under 35 U.S.C. 112(b) for “similar age and body weight” have been fully considered but they are not persuasive.  Applicant argues that in this context, the individual is the individual in the 
Applicant’s arguments with respect to the other rejections under 35 U.S.C. 112 have been fully considered and are persuasive in light of the amendments.  The rejections have been withdrawn. 
Applicant's arguments with respect to the rejections under 35 U.S.C. 102 have been fully considered but they are not persuasive.  As the priority claim is still lacking, Zhang is still valid prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/THADDEUS B COX/Primary Examiner, Art Unit 3791